THE THIRTEENTH COURT OF APPEALS

                                     13-14-00294-CV


                                     Kerstin Jones
                                           v.
                                  Roderick Darryl Jones


                                   On Appeal from the
                      267th District Court of Victoria County, Texas
                             Trial Cause No. 13-2-74418-B


                                       JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed for want of jurisdiction. The Court

orders the appeal DISMISSED FOR WANT OF JURISDICTION in accordance with its

opinion. No costs are assessed as appellant filed an affidavit of inability to pay costs.

       We further order this decision certified below for observance.



September 11, 2014